11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Cameron Anthony Marson,                      * From the 161st District of
                                               of Ector County,
                                               Trial Court No. B-43,265.

Vs. No. 11-16-00209-CR                       * August 16, 2018

The State of Texas,                          * Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, J.,
                                               Gray, C.J., sitting by assignment,
                                               and Wright, S.C.J., sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgments below. Therefore, in accordance with this court’s
opinion, we vacate the judgments of the trial court, and we render a judgment of
acquittal in both counts.